Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick J. G. Stiennon on February 18, 2022.

The application has been amended as follows: 
	The withdrawn claims, claims 7-13, have been cancelled.
In the last line of claim14, the phrase “and after the web layers have been joined” has been deleted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor fairly suggest a process of making multi-ply papers or boards1 in which a sizing agent is applied in the form of a foam to a surface of one of the side of using a curtain coater/device and joining the plies in a twin-wire part of the former in such a way that the sizing agent is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF




    
        
            
        
            
        
            
    

    
        1 Note that the term “paper or board” recognizes as such products as non-absorbent papers, e.g., tissues, towels, etc. Note also that while it can be said that all papers or at least most are absorbent, the difference is the rate of absorption. The term has been interpreted as papers of the type recited on paragraph [0033] of the original specification.